                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

KENNETH EDWARD STEFANSKI,                        §
              Petitioner,                        §
                                                 §
vs.                                              §       CIVIL ACTION 8:18-2736-MGL
                                                 §
WARDEN JOYNER,                                   §
                       Respondent.               §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND DISMISSING THE PETITION WITHOUT PREJUDICE
  AND WITHOUT REQUIRING RESPONDENT TO FILE AN ANSWER OR RETURN

       Petitioner Kenneth Edwards Stefanski (Stefanski), who is self represented, filed this as a 28

U.S.C. § 2241 petition.      The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting the petition be

dismissed without prejudice and without requiring Respondent Warden Joyner to file an answer or

return. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for

the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on October 22, 2018; and the Clerk filed Stefanski’s

objections on October 31, 2018. The Court has reviewed the objections, but holds them to be

without merit. It will therefore enter judgment accordingly.

       As the Magistrate Judge correctly observed, Stefanski “is not challenging the legality or

duration of his custody. Further, he is not entitled to any relief under § 2241 because he is not

challenging the execution of his sentence, such as the administration of parole, sentence computation

by prison officials, or prison disciplinary actions.” Report 3-4 (citation omitted) (internal quotation

marks omitted). “Instead, [he] seeks to challenge the conditions of his confinement, which he must

do in an action filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971).” Id. at 4 (footnote omitted). His objections to the contrary are

without merit.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Stefanski’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court the petition is DISMISSED WITHOUT PREJUDICE

and without requiring Joyner to file a return.

       The Court dismisses the petition without prejudice to Stefanski’s right to file a Bivens action

relating to his claims. Accordingly, the Court directs the Clerk to mail to Stefanski the appropriate

forms in the event he decides to file a Bivens action.




                                                  2
       IT IS SO ORDERED.

       Signed this 29th day of November, 2018, in Columbia, South Carolina.

                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE

                                             *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                3
